Citation Nr: 0914563	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of a 
fracture of the left fifth finger.

4.  Entitlement to service connection for a disability of the 
neck and upper back.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active military service from April 1971 to 
July 1972 and from May 1974 to November 1979.  He had service 
in the Air Force Reserves from July 1972 to May 1974

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

These matters were previously before the Board in December 
2007.  At that time, the Board remanded the Veteran's claims 
for additional development and due process considerations.  
The case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating that the Veteran has a right knee disability, 
which is causally or etiologically related to his active 
service.

2.  The Veteran's current left knee disability has not been 
shown by competent clinical evidence of record to be 
etiologically related to the Veteran's active service.

3.  There is no competent medical nexus evidence of record 
indicating that the Veteran has residuals of a fracture of 
the left fifth finger, which are causally or etiologically 
related to his active service.

4.  There is no competent medical nexus evidence of record 
indicating that the Veteran has a disability of the neck and 
upper back, which is causally or etiologically related to his 
active service.

5.  There is no competent medical nexus evidence of record 
indicating the Veteran's lumbar spine disability, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

6.  There is no competent medical nexus evidence of record 
indicating the Veteran's Reiter's syndrome, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

2.  A left knee disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

3.  Residuals of a fracture of the left fifth finger were not 
incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

4.  A disability of the neck and upper back was not incurred 
in, or aggravated by, active service, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

5.  A lumbar spine disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

6.  Reiter's syndrome was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
August 2003 (with attachments), April 2004, and January 2008 
from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, March 2006 and January 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of his testimony before a Decision Review Officer (DRO) of 
the RO and the undersigned VLJ of the Board.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for right and left knee 
disabilities, residuals of a fracture of the left fifth 
finger, a disability of the neck and upper back, a lumbar 
spine disability and Reiter's syndrome, so they must be 
denied.  38 C.F.R. § 3.102.

The Board acknowledges that the Veteran's service treatment 
records indicate that he complained of occasional pain in 
either knee at his June 1972 separation examination, 
diagnosed as possible degenerative arthritis, but without 
sequelae.  In June 1974, he was treated for complaints of 
right knee pain and in July 1974 the Veteran was seen for 
complaints of upper back pain.  X-rays were normal and the 
diagnosis was severe spasm.  In September 1975, the Veteran 
reported injuring his neck and upper back while jumping on a 
trampoline.  X-rays were negative and the diagnosis was 
muscle spasm.  In December 1976, the Veteran complained of 
back and shoulder pain.

Likewise, the Board acknowledges that service treatment 
records show that the Veteran slammed his left hand fingers 
in a helicopter door in April 1977, resulting in a fracture 
at the insertion of the distal interphalangeal (DIP) joint of 
the "short finger," which was treated with reduction and a 
splint.  At 63 days post-reduction and splint, he had active 
and assisted range of motion of the DIP and the proximal 
interphalangeal (PIP) joints.  In March 1978, the Veteran 
reported a 12-year history of arthritis of the hips and 
knees; the assessment was probably Reiter's syndrome.  The 
Veteran was treated for his left knee in February 1979, 
diagnosed as possible migratory arthritis or rheumatoid 
arthritis following an examination.  
 
At his October 1979 separation examination, the Veteran 
complained of occasional soreness of the hips and knees, but 
denied a history of knee problems, back problems, eye 
trouble, neuritis, skin disease, arthritis or rheumatism, and 
bone or joint deformity.  Clinical examination of the 
Veteran's head, eyes, cardiovascular and respiratory system, 
upper and lower extremities, spine, and musculoskeletal 
system was normal; the diagnosis was metatarsalgia.

Subsequently, at his March 1982 Reserves examination, the 
Veteran denied experiencing a history of joint pain, knee 
problems, back problems, eye trouble, neuritis, skin disease, 
arthritis or rheumatism, and bone or joint deformity.  
Clinical examination of the Veteran's head, eyes, 
cardiovascular and respiratory system, upper and lower 
extremities, spine, and musculoskeletal system was normal, 
except for a left knee scar.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the purported events in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems at 
his discharge from service, as he is now alleging, then he 
would have at least mentioned this during his Reserves 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Likewise, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
According to the medical evidence of record, the Veteran was 
not treated for his lumbar spine again until 1995; private 
treatment records dated indicate that he underwent a lumbar 
laminectomy after a slip and fall injury and that his 
symptoms recurred in August 2001 after another fall.  (See 
May 2002 treatment note from Orthopedic Association of Grand 
Rapids).  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

Similarly, the Board points out that the Veteran has 
complained of left and right knee pain, but that post-service 
treatment records are negative for any clinical findings as 
to treatment or diagnoses.  In particular, the Board points 
out that the August 2004 and October 2006 VA examiners found 
that the Veteran had diffuse arthralgias, but no clinical 
diagnoses.  In fact, at both the October 2006 and December 
2006 VA examinations, clinical evaluation of his knees was 
negative, despite his complaints of pain.  However, the 
Veteran's pain is insufficient cause to grant service 
connection, because "pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).   The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

More significantly, there is no competent clinical evidence 
that relates the Veteran's claimed disabilities to his 
military service.  See  Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In particular, the Board 
notes none of the Veteran's post-service treatment records 
show that his bilateral knee disabilities, lumbar spine 
disability, upper back and neck disability, or Reiter's 
syndrome are related to his military service.  Further, there 
is no medical evidence of record that the Veteran currently 
has any residuals of the fracture of his left fifth finger; 
the medical evidence of record shows no complaints or 
diagnoses related to his left fifth finger.  In addition, the 
Board points out that VA examiners repeatedly found that 
there was no evidence that the Veteran currently has a neck 
and upper back disability and physical examination of the 
Veteran's cervical and thoracic spine was normal at his 
October 2006 VA general medical examination.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  

Additionally, while the Board acknowledges that the Veteran's 
VA examinations found that the Veteran had Reiter's syndrome, 
there is no competent clinical evidence that relates this 
disability to his military service.   In this regard, the 
Board notes that the October 2006 VA eye examiner and the 
Veteran's treating providers indicate that the Veteran has 
been diagnosed with Reiter's syndrome, but points out that 
there is no credible supporting evidence that the Veteran's 
claimed Reiter's syndrome is related to his service; in fact, 
the October 2006 VA general medical examiner indicated that a 
diagnosis of Reiter's syndrome would have to be based on 
speculation, as physical and neurological evaluations were 
not consistent with Reiter's syndrome.  However, service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Furthermore, the December 2006 VA examination 
report found that the Veteran's diagnosis of Reiter's 
syndrome was based on the Veteran's report of a history of 
diagnosis of Reiter's syndrome; physical examination at that 
time was negative.  Also, the VA examiner noted that the 
Veteran's own report of medical history is not typical of 
Reiter's syndrome and that a review of his medical records 
did not provide any objective evidence that the Veteran met 
the criteria for Reiter's syndrome.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based on a factual premise or history as related by 
the veteran).  

Moreover, the November 2008 VA examiner found that the 
Veteran had no complaints regarding his right knee and that 
physical examination showed arthralgia of the left knee, 
without x-ray evidence of traumatic arthritis.  The VA 
examiner noted the lack of evidence of an in-service injury 
to the Veteran's knee or other significant acute pathology.  
The VA examiner concluded that the Veteran's left knee 
arthralgia was unrelated to his military service, as his 
episodes of knee pain during service were transient in 
nature.   See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran's claimed right and 
left knee disabilities, residuals of a fracture of the left 
fifth finger, disability of the neck and upper back, lumbar 
spine disability, or Reiter's syndrome, if any, are the 
result of his service in the military.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Therefore, the only evidence portending that the Veteran has 
right and left knee disabilities, residuals of a fracture of 
the left fifth finger, disability of the neck and upper back, 
lumbar spine disability, or Reiter's syndrome, if any, are 
related to his military service comes from him personally.  
As a layperson, the Veteran simply does not have the 
necessary medical training and/or expertise to diagnose or 
determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to a right knee disability is denied.

Entitlement to a left knee disability is denied.

Entitlement to service connection for residuals of a fracture 
of the left fifth finger is denied.

Entitlement to service connection for a disability of the 
neck and upper back is denied.

Entitlement to a lumbar spine disability is denied.

Entitlement to service connection for Reiter's syndrome is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


